DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on August 23, 2019.  Claims 1 – 20 are pending and examined below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3, 5 – 9, 12, 14, and 17 - 18 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0071091 A1 to ZHU et al.  (herein after "Zhu") in view of U.S. Patent Application Publication No. 2018/0267557 A1 to YAN et al. (herein after "Yan"), and further in view of U.S. Patent No. 10,434,935 B1 to ZHANG et al. (herein after "Zhang").

As to Claim 1,
Zhu is considered to disclose a system comprising (see Figs. 1 - 3A - 3B, 7): 
one or more processors (see Figs. 1 - 3A - 3B, 7, ¶0025, ¶0032, and ¶0062.  In particular, see Fig. 7 ~ 1501, and ¶0062); and 
one or more computer-readable media storing computer-executable instructions that, when executed (see Fig. 7, ¶0069 - ¶0070, and ¶0075.  In particular, see ¶0075, "Embodiments of the disclosure also relate to an apparatus for , cause the system to perform operations comprising: 
receiving, from a sensor of an autonomous vehicle, sensor data representing at least a portion of an environment (see Fig. 6, ¶0019, ¶0021, and ¶0035 - ¶0036.  In particular, see ¶0021, "sensor system 115 includes, but it is not limited to... Radar unit 214 may represent a system that utilizes radio signals to sense objects within the local environment of the autonomous vehicle... LIDAR unit 215 may sense objects in the environment in which the autonomous vehicle is located using lasers... Cameras 211 may include one or more devices to capture images of the environment surrounding the autonomous vehicle”); 
determining a lane change action for the autonomous vehicle to perform in the environment (see Figs. 1, 6, ¶0017 - ¶0018, ¶0055 - ¶0057, and Abstract.  In particular, see Fig. 5 ~ 502 - 504.  See Fig. 6 ~ 604 - 607.

    PNG
    media_image1.png
    522
    575
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    610
    658
    media_image2.png
    Greyscale

; 
determining that an object represented in the sensor data is associated with a target lane associated with the lane change action (see Fig. 6, and ¶0055 - ¶0057.  In particular, see Fig. 6 ~ 607.  See ¶0057, "if there is another vehicle quickly approaching from behind within the adjacent lane, the user intention may be considered as unintentional for lane changing as the other vehicle may collide with the ADV if lane changing occurs. Similarly, if there is another vehicle ahead of the ADV within the adjacent lane, but is moving at a much lower speed than the speed of the ADV, the user intention may be considered as unintentional as the ADV may collide with the other vehicle if it changes lane. Further, if the adjacent lane will merge with the current lane ahead, the user intention may be considered as unintentional because the adjacent lane will soon end up with the current lane"); 
determining, based at least in part on the sensor data, attribute data (see Fig. 2, and ¶0021, "in addition to sensing objects, radar unit 214 may additionally sense the speed and / or heading of the objects.  See ¶0035, "The computer vision system may use an object recognition algorithm, video tracking, and other computer vision techniques... can map an environment, track objects, and estimate the speed of objects, etc. Perception module 302 can also detect objects based on other sensors data provided by other sensors such as a radar and / or LIDAR."  Emphasis added) comprising: 
first velocity data associated with the autonomous vehicle (see Fig. 6 ~ 607, ¶0016, ¶0021, ¶0035, ¶0037, ¶0041, and ¶0049, ¶0051, ¶0057 - ¶0058.  In particular, , 
second velocity data associated with the object (see Fig. 6 ~ 607, ¶0016, ¶0021, ¶0035, ¶0037, ¶0051, and ¶0057 - ¶0058. In particular, see ¶0051, "if it is determined there is an object in front of ADV 401, in this example, object 403, moving at a speed that is significantly slower than the speed of ADV 401, it is likely the user intends to change lane to go around the object. Object 403 may be an obstacle (e.g., luggage dropped off from another vehicle) statically disposed within lane 411. Object 403 may be another vehicle moving at a significant slower speed”); 
controlling, based at least in part on a yield score, the autonomous vehicle to perform the lane change action.  (See Figs. 5 - 6.  See Fig. 5 ~ 503.  See ¶0054, "operation 503, processing logic determines a user intention of the driver regarding whether the driver intends to change lane... If it is determined that the driver intends to change lane, in operation 504, processing logic allows the ADV continuing to drift off the center line of the lane for possible lane changing or lane exiting.")
However, Zhu’s driver-intention based lane change assistance system for autonomous vehicles does not teach, or suggest a distance between the autonomous vehicle and the object; 
inputting the attribute data into a machine-learned model; 
receiving, from the machine-learned model, a yield score indicating a probability that the object is yielding to the autonomous vehicle. 

Therefore, Yan’s vehicle lane change assistance system refined by passenger comfort score and Zhang’s interactive external vehicle-user semiotic based communication system are introduced to combine with Zhu’s driver-intention based lane change assistance system for autonomous vehicles to cure the gaps that Zhu has in disclosing the claimed invention.
Yan’s vehicle lane change assistance system refined by passenger comfort score presents a lane change execution system, which iteratively updates and / or refines its execution of future lane changes based upon a user comfort score.  The lane change parameter is a feature associated with a passenger describing the passenger’s level or degree of comfort while the vehicle is performing a lane change, and then initiates a feedback loop to machine learning model, and refines the process.  (See Figs. 5 – 6.)
Yan further teaches a distance between the autonomous vehicle and the object (see Fig. 3, ¶0029, ¶0037, and ¶0057 - ¶0058.  In particular, see Fig. 3 ~ 340. See ¶0029,"the ECU 100 executes assisted lane changes based on a plurality of lane change parameters which define the characteristics of the assisted lane changes… the lane change parameters include at least... minimum inter-vehicle distance...  the minimum inter-vehicle distance indicates a minimum distance that must exist between the vehicle 1 and other vehicle in the target lane of the assisted lane change."  

    PNG
    media_image3.png
    320
    569
    media_image3.png
    Greyscale

See Fig. 6 ~ 320 and 340, 610 – 620.  

    PNG
    media_image4.png
    450
    324
    media_image4.png
    Greyscale

See ¶0047, “if the ECU 100 determines that the passenger is comfortable ("YES" at step 330), instead of terminating the process, the ECU 100 continues to step 510. At step 510, the ECU 100 updates the mobile parameters stored on the mobile device 20 with the current lane change parameters used by the ECU 100. In other words, when 

It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Zhu’s driver-intention based lane change assistance system for autonomous vehicles with the inter-vehicle distance, and distance - to - object determination; and attribute data input functionality, as taught by Yan’s vehicle lane change assistance system refined by passenger comfort score.  Motivation for combining the elements can include, but are not limited to: facilitating increased or enhanced safety for autonomous driving vehicles to determine lane change timing, which poses the least disruption to vehicle occupants, and the surrounding environment.

Zhang’s interactive external vehicle-user semiotic based communication system presents an autonomous vehicle control system wherein it traverses through an operational environment wherein it perceives and identified external users, which may be other vehicles, pedestrians, or the like.  The AV then detects semiotic representations -- i.e. gestures from the pedestrian such as hand waves, head nodding, leg movement, etc.); acknowledges the semiotic representation; and in response to the acknowledgement, controls the AV to traverse the portion of a vehicle transportation network, respective to the semiotic representation.  
Zhang further teaches receiving, from the machine-learned model, a yield score indicating a probability that the object is yielding to the autonomous vehicle.  (See Figs. 

    PNG
    media_image5.png
    630
    570
    media_image5.png
    Greyscale

See Col. 38, Lines 26 - 32, "the HMI module 5006 may interpret a sequence of head and/or leg movements (e.g., pedestrian turning head towards the vehicle then looking down without moving the rest of the pedestrian's body) as an implicit acknowledgement to vehicle that the pedestrian is yielding the right of way to the vehicle."  See Col. 39, Lines 56 - 67 through Col. 40, Lines 1 - 2, "semiotic representation; and the response can be an expected response, such as a response that non-responsive to the first semiotic representation… responses can be ranked accordingly to an explicitness degree where an explicit response can have a highest degree of explicitness and a response of confusion or misunderstanding can have a lowest degree of explicitness."  Emphasis added.  See Col. 41, Lines 59 - 67 through Col. 42, Lines 1 - 8, "the process 6000 (such as via an HMI module, such as the HMI module 5006) may detect that the pedestrian is not moving and/or is moving in a direction that is inconsistent with crossing the road. For example, the pedestrian may be standing still. In another example, the pedestrian may look at, or toward, the AV and then look away, which the process 6000 may receive at 6400 as acknowledgements based on head orientation, gaze detection, or the like. As such, at 6500, the process 6000 controls process 6500 can, at 6510, output a second semiotic representation based on the acknowledgement.  For example, the second semiotic representation may communicate a message that may understood by the pedestrian to mean "it seems that you are not crossing; so, I will go."  See also Col. 42, Lines 40 - 46.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Zhu’s driver-intention based lane change assistance system for autonomous vehicles with the machine-learned model that outputs a yield score indicating a probability that the object is yielding to the autonomous vehicle, as taught by Zhang’s interactive external vehicle-user semiotic based communication system.  (See Col. 39, Lines 56 - 67 through Col. 40, Lines 1 – 2.  Motivation for combining the elements can include, but are not limited to: 1) facilitating increased or enhanced safety for autonomous driving vehicles to determine lane change timing, which poses the least disruption to vehicle occupants, and the surrounding environment; and 2) incorporating semiotic representations from pedestrians, and / or other dynamic objects into a machine-learned model that refines decision making for autonomous driving vehicles making lane changes.

As to Claim 2,
Modified Zhu substantially discloses the system of claim 1, wherein the attribute data is first attribute data associated with a first time and the distance is a first distance (see Fig. 2, and ¶0039 - ¶0041,  In particular, see ¶0039, “Based on a decision for each of the objects by decision module 304 and routing information provided by routing module 307, planning module 305 plans a path or route for the autonomous vehicle, as well as driving parameters ( e.g., distance, speed, and / or turning angle). That is, fora given object, decision module 304 decides what to do with the object, while planning module 305 determines how to do it… Planning and control data is generated by planning module 305 including information describing how vehicle 300 would move in a next moving cycle (e.g., next route/ path segment).”  Emphasis added. See ¶0041, “the planning phase is per formed in a number of planning cycles, also referred to as command cycles, such as, for example, in every time interval of 100 milliseconds (ms). For each of the planning cycles or command cycles, one or more control commands will be issued based on the planning and control data. That is, for every 100 ms, planning module 305 plans a next route segment or path segment, for example, including a target position and the time required for the ADV to reach the target position”), the operations further comprising: 
determining second attribute data associated with a second time, the second attribute data (see Fig. 2, and ¶0039 - ¶0041, In particular, see ¶0039 and 0041.  Zhu teaches a plurality of attribute data respective with time) comprising: 
; 
fourth velocity data associated with the object.  (See Figs. 1 - 2, and ¶0039 - ¶0043, In particular, see ¶0039, and 0042.)
While Zhu discusses distance involving objects entering an area which the vehicle traverses, when both the vehicle and the object are at speed especially in terms of collision avoidance strategies and techniques (see Fig. 2, and ¶0039 - ¶0043, In particular, see ¶0039, and ¶0042), Yan’s vehicle lane change assistance system refined by passenger comfort score provides more clarification regarding a second distance between the autonomous vehicle and the object at the second time.  (See ¶0029, ¶0037, and ¶0057 - ¶0058.  In particular, see Fig. 3 ~ 340.  See ¶0029,"the ECU 100 executes assisted lane changes based on a plurality of lane change parameters which define the characteristics of the assisted lane changes… the lane change parameters include at least... minimum inter-vehicle distance... the minimum inter-vehicle distance indicates a minimum distance that must exist between the vehicle 1 and other vehicle in the target lane of the assisted lane change."  See ¶0037.)
Yan further teaches a distance between the autonomous vehicle and the object (see Fig. 3, ¶0029, ¶0037, and ¶0057 - ¶0058.  In particular, see Fig. 3 ~ 340. See ¶0029,"the ECU 100 executes assisted lane changes based on a plurality of lane change parameters which define the characteristics of the assisted lane changes… the lane change parameters include at least... minimum inter-vehicle distance...  the a minimum distance that must exist between the vehicle 1 and other vehicle in the target lane of the assisted lane change."  Emphasis added. See ¶0037.  Yan’s teaching of a distance is not exclusive to single occurrences; but instead allows for a plurality of distance calculations and considerations between the vehicle and the object.)
Yan further teaches inputting the attribute data into a machine-learned model.  (See Fig. 5 ~ 320 - 510.  

    PNG
    media_image3.png
    320
    569
    media_image3.png
    Greyscale

See Fig. 6 ~ 320 and 340, 610 – 620.  

    PNG
    media_image4.png
    450
    324
    media_image4.png
    Greyscale

See ¶0047, “if the ECU 100 determines that the passenger is comfortable ("YES" at step 330), instead of terminating the process, the ECU 100 continues to step 510. At step 510, the ECU 100 updates the mobile parameters stored on the mobile device 20 with the current lane change parameters used by the ECU 100. In other words, when the ECU 100 modifies the lane change parameters, the ECU 100 also modifies the mobile parameters of the mobile device 20 in a corresponding manner"); 

It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Zhu’s driver-intention based lane change assistance system for autonomous vehicles with the inter-vehicle distance, and distance - to - object determination; and attribute data input functionality, as taught by Yan’s vehicle lane change assistance system refined by passenger comfort score.  Motivation for combining the elements can include, but are not limited to: facilitating increased or enhanced safety for autonomous driving vehicles to determine lane change timing, 

As to Claim 3,
Modified Zhu substantially discloses the system of claim 2.
However, Zhu’s driver-intention based lane change assistance system for autonomous vehicles does not teach, or suggest, wherein the second attribute data is further based at least in part on a lane change indication.
On the other hand, Yan’s vehicle lane change assistance system refined by passenger comfort score teaches wherein the second attribute data is further based at least in part on a lane change indication.  (See Figs. 5 - 6, ¶0047, and ¶0051 - ¶0052.  In particular, see Fig. 5 ~ 320 - 510.  See Fig. 6 ~ 320 and 340, 610 - 620. See ¶0047, "if the ECU 100 determines that the passenger is comfortable ("YES" at step 330), instead of terminating the process, the ECU 100 continues to step 510. At step 510, the ECU 100 updates the mobile parameters stored on the mobile device 20 with the current lane change parameters used by the ECU 100. In other words, when the ECU 100 modifies the lane change parameters, the ECU 100 also modifies the mobile parameters of the mobile device 20 in a corresponding manner.")
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Zhu’s driver-intention based lane change assistance system for autonomous vehicles with the inter-vehicle distance, and distance - to - object determination; and attribute data input functionality, as taught by Yan’s 

As to Claim 5,
Modified Zhu substantially discloses the system of claim 1. 
However, Zhu’s driver-intention based lane change assistance system for autonomous vehicles does not teach, or suggest, wherein the object is associated with at least one of: 
an additional vehicle; a bicyclist; a motorcycle; or a truck.
Conversely, Zhang’s interactive external vehicle-user semiotic based communication system teaches wherein the object is associated with at least one of: an additional vehicle; a bicyclist; a motorcycle; or a truck.  (See Col. 16, Lines 8 - 15, "The external object information may represent an external object in the current operational environment. For example, 10 the external object information may represent external objects within the operational environment of the vehicle, such as road users, pedestrians, non-human animals, non motorized devices, such as bicycles or skateboards, motorized devices, such as remote vehicles, or any other external 15 object, obstacle, entity, or combination thereof.")


As to Claim 6,
Zhu is considered to disclose a method (Figs. 1 – 3A – 3B, and 5 – 7. In particular, see Figs. 5 - 6) comprising: 
receiving, from a sensor of a vehicle, sensor data of an environment (see Fig. 6, ¶0019, ¶0021, and ¶0035 - ¶0036.  In particular, see ¶0021, "sensor system 115 includes, but it is not limited to... Radar unit 214 may represent a system that utilizes radio signals to sense objects within the local environment of the autonomous vehicl+D24e... LIDAR unit 215 may sense objects in the environment in which the autonomous vehicle is located using lasers... Cameras 211 may include one or more devices to capture images of the environment surrounding the autonomous vehicle”); 
determining, based at least in part on the sensor data, a presence of an object in the environment (see Fig. 6, and ¶0055 - ¶0057.  In particular, see Fig. 6 ~ 607.  See ¶0057, "if there is another vehicle quickly approaching from behind within the adjacent lane, the user intention may be considered as unintentional for lane changing as the other vehicle may collide with the ADV if lane changing occurs. Similarly, if there is another vehicle ahead of the ADV within the adjacent lane, but is moving at a much lower speed than the speed of the ADV, the user intention may be considered as unintentional as the ADV may collide with the other vehicle if it changes lane. Further, if the adjacent lane will merge with the current lane ahead, the user intention may be considered as unintentional because the adjacent lane will soon end up with the current lane”); 
determining, based at least in part on the sensor data, attribute data (see Fig. 2, and ¶0021, "in addition to sensing objects, radar unit 214 may additionally sense the speed and / or heading of the objects.  See ¶0035, "The computer vision system may use an object recognition algorithm, video tracking, and other computer vision techniques... can map an environment, track objects, and estimate the speed of objects, etc. Perception module 302 can also detect objects based on other sensors data provided by other sensors such as a radar and / or LIDAR."  Emphasis added) comprising: 
first velocity data associated with the vehicle (see Fig. 6 ~ 607, ¶0016, ¶0021, ¶0035, ¶0037, ¶0041, and ¶0049, ¶0051, ¶0057 - ¶0058.  In particular, see ¶0042, "the navigation system may determine a series of speeds and directional headings to effect movement of the autonomous vehicle along a path that substantially ; 
second velocity data associated with the object (see ¶0057 - ¶0058. In particular, see ¶0051, "if it is determined there is an object in front of ADV 401, in this example, object 403, moving at a speed that is significantly slower than the speed of ADV 401, it is likely the user intends to change lane to go around the object. Object 403 may be an obstacle (e.g., luggage dropped off from another vehicle) statically disposed within lane 411. Object 403 may be another vehicle moving at a significant slower speed”); and 
a distance between the vehicle and the object (see ¶0029, ¶0037, and ¶0057 - ¶0058.  In particular, see Fig. 3 ~ 340.  See ¶0029,"the ECU 100 executes assisted lane changes based on a plurality of lane change parameters which define the characteristics of the assisted lane changes… the lane change parameters include at least... minimum inter-vehicle distance... the minimum inter-vehicle distance indicates a minimum distance that must exist between the vehicle 1 and other vehicle in the target lane of the assisted lane change."  See ¶0037); and 
controlling, based at least in part on a yield score, the vehicle.  (See Figs. 5 - 6.  See Fig. 5 ~ 503.  See ¶0054, "operation 503, processing logic determines a user intention of the driver regarding whether the driver intends to change lane... If it is determined that the driver intends to change lane, in operation 504, processing logic 

However, Zhu’s driver-intention based lane change assistance system for autonomous vehicles does not teach, or suggest a distance between the autonomous vehicle and the object; 
inputting the attribute data into a machine-learned model; 
receiving, from the machine-learned model, a yield score indicating a probability that the object is yielding to the autonomous vehicle. 

Therefore, Yan’s vehicle lane change assistance system refined by passenger comfort score and Zhang’s interactive external vehicle-user semiotic based communication system are introduced to combine with Zhu’s driver-intention based lane change assistance system for autonomous vehicles to cure the gaps that Zhu has in disclosing the claimed invention.
Yan’s vehicle lane change assistance system refined by passenger comfort score presents a lane change execution system, which iteratively updates and / or refines its execution of future lane changes based upon a user comfort score.  The lane change parameter is a feature associated with a passenger describing the passenger’s level or degree of comfort while the vehicle is performing a lane change, and then initiates a feedback loop to machine learning model, and refines the process.  (See Figs. 5 – 6.)
a minimum distance that must exist between the vehicle 1 and other vehicle in the target lane of the assisted lane change."  Emphasis added. See ¶0037); inputting the attribute data into a machine-learned model (see Fig. 5 ~ 320 - 510.  

    PNG
    media_image3.png
    320
    569
    media_image3.png
    Greyscale

See Fig. 6 ~ 320 and 340, 610 – 620.  

    PNG
    media_image4.png
    450
    324
    media_image4.png
    Greyscale

See ¶0047, “if the ECU 100 determines that the passenger is comfortable ("YES" at step 330), instead of terminating the process, the ECU 100 continues to step 510. At step 510, the ECU 100 updates the mobile parameters stored on the mobile device 20 with the current lane change parameters used by the ECU 100. In other words, when the ECU 100 modifies the lane change parameters, the ECU 100 also modifies the mobile parameters of the mobile device 20 in a corresponding manner"); 

It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Zhu’s driver-intention based lane change assistance system for autonomous vehicles with the inter-vehicle distance, and distance - to - object determination; and attribute data input functionality, as taught by Yan’s vehicle lane change assistance system refined by passenger comfort score.  Motivation for combining the elements can include, but are not limited to: facilitating increased or enhanced safety for autonomous driving vehicles to determine lane change timing, 

Zhang’s interactive external vehicle-user semiotic based communication system presents an autonomous vehicle control system wherein it traverses through an operational environment wherein it perceives and identified external users, which may be other vehicles, pedestrians, or the like.  The AV then detects semiotic representations -- i.e. gestures from the pedestrian such as hand waves, head nodding, leg movement, etc.); acknowledges the semiotic representation; and in response to the acknowledgement, controls the AV to traverse the portion of a vehicle transportation network, respective to the semiotic representation.  
Zhang further teaches receiving, from the machine-learned model, a yield score indicative of a probability of a yield action associated with the object.  (See Figs. 4 – 6, Col. 38, Lines 9 -19, Lines 26 – 32, Col. 39, Lines 66 - 67 through Col. 40, Lines 1 – 2, Col. 41, Lines 59 - 67 through Col. 42, Lines 1 – 8, and Lines 40 - 46.  In particular, see Fig. 6. 

    PNG
    media_image5.png
    630
    570
    media_image5.png
    Greyscale

See Col. 38, Lines 26 - 32, "the HMI module 5006 may interpret a sequence of head and/or leg movements (e.g., pedestrian turning head towards the vehicle then looking down without moving the rest of the pedestrian's body) as an implicit acknowledgement to vehicle that the pedestrian is yielding the right of way to the vehicle."  See Col. 39, Lines 56 - 67 through Col. 40, Lines 1 - 2, "semiotic representation; and the response can be an expected response, such as a response that non-responsive to the first semiotic representation… responses can be ranked accordingly to an explicitness degree where an explicit response can have a highest degree of explicitness and a response of confusion or misunderstanding can have a lowest degree of explicitness."  Emphasis added.  See Col. 41, Lines 59 - 67 through Col. 42, Lines 1 - 8, "the process 6000 (such as via an HMI module, such as the HMI module 5006) may detect that the pedestrian is not moving and/or is moving in a 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Zhu’s driver-intention based lane change assistance system for autonomous vehicles with the machine-learned model that outputs a yield score indicating a probability that the object is yielding to the autonomous vehicle, as taught by Zhang’s interactive external vehicle-user semiotic based communication system.  (See Col. 39, Lines 56 - 67 through Col. 40, Lines 1 – 2.  Motivation for combining the elements can include, but are not limited to: 1) facilitating increased or enhanced safety for autonomous driving vehicles to determine lane change timing, which poses the least disruption to vehicle occupants, and the surrounding environment; and 2) incorporating semiotic representations from pedestrians, and / or other dynamic objects into a machine-learned model that refines decision making for autonomous driving vehicles making lane changes.

As to Claim 7,
Modified Zhu substantially discloses the method of claim 6, wherein: 
the attribute data is first attribute data associated with a first time and the distance is a first distance (see Fig. 2, and ¶0039 - ¶0041, In particular, see ¶0039, “Based on a decision for each of the objects by decision module 304 and routing information provided by routing module 307, planning module 305 plans a path or route for the autonomous vehicle, as well as driving parameters (e.g., distance, speed, and / or turning angle). That is, fora given object, decision module 304 decides what to do with the object, while planning module 305 determines how to do it… Planning and control data is generated by planning module 305 including information describing how vehicle 300 would move in a next moving cycle (e.g., next route/ path segment).”  Emphasis added. See ¶0041, “the planning phase is per formed in a number of planning cycles, also referred to as command cycles, such as, for example, in every time interval of 100 milliseconds (ms). For each of the planning cycles or command cycles, one or more control commands will be issued based on the planning and control data. That is, for every 100 ms, planning module 305 plans a next route segment or path segment, for example, including a target position and the time required for the ADV to reach the target position”), the method further comprising: 
determining second attribute data associated with a second time, 
the second attribute data (see Fig. 2, and ¶0039 - ¶0041, In particular, see ¶0039 and 0041.  Zhu teaches a plurality of attribute data respective with time) comprising: 
third velocity data associated with the vehicle (see Figs. 1 - 2, and ¶0039 - ¶0041,  In particular, see ¶0042, “the navigation system may determine a series of speeds and directional headings to effect movement of the autonomous vehicle along a ; 
fourth velocity data associated with the object.  (See Figs. 1 - 2, and ¶0039 - ¶0043, In particular, see ¶0039, and 0042.)
While Zhu discusses distance involving objects entering an area which the vehicle traverses, when both the vehicle and the object are at speed especially in terms of collision avoidance strategies and techniques (see Fig. 2, and ¶0039 - ¶0043, In particular, see ¶0039, and ¶0042), Yan’s vehicle lane change assistance system refined by passenger comfort score provides more clarification regarding a second distance between the vehicle and the object.  (See ¶0029, ¶0037, and ¶0057 - ¶0058.  In particular, see Fig. 3 ~ 340.  See ¶0029,"the ECU 100 executes assisted lane changes based on a plurality of lane change parameters which define the characteristics of the assisted lane changes… the lane change parameters include at least... minimum inter-vehicle distance... the minimum inter-vehicle distance indicates a minimum distance that must exist between the vehicle 1 and other vehicle in the target lane of the assisted lane change."  See ¶0037.)
Yan further teaches a distance between the autonomous vehicle and the object (see Fig. 3, ¶0029, ¶0037, and ¶0057 - ¶0058.  In particular, see Fig. 3 ~ 340. See ¶0029,"the ECU 100 executes assisted lane changes based on a plurality of lane change parameters which define the characteristics of the assisted lane changes… the lane change parameters include at least... minimum inter-vehicle distance...  the minimum inter-vehicle distance indicates a minimum distance that must exist between the vehicle 1 and other vehicle in the target lane of the assisted lane change."  
Yan further teaches inputting the attribute data into a machine-learned model.  (See Fig. 5 ~ 320 - 510.  

    PNG
    media_image3.png
    320
    569
    media_image3.png
    Greyscale

See Fig. 6 ~ 320 and 340, 610 – 620.  

    PNG
    media_image4.png
    450
    324
    media_image4.png
    Greyscale



It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Zhu’s driver-intention based lane change assistance system for autonomous vehicles with the inter-vehicle distance, and distance - to - object determination; and attribute data input functionality, as taught by Yan’s vehicle lane change assistance system refined by passenger comfort score.  Motivation for combining the elements can include, but are not limited to: facilitating increased or enhanced safety for autonomous driving vehicles to determine lane change timing, which poses the least disruption to vehicle occupants, and the surrounding environment.

As to Claim 8,
Modified Zhu substantially discloses the method of claim 7, further comprising: 
controlling the vehicle to perform a lane change indication (see Figs. 5 - 6.  See Fig. 5 ~ 503.  See ¶0054, "operation 503, processing logic determines a user ; wherein 
determining the attribute data is further based at least in part on the lane change indication.  (See Figs. 5 – 6.)

As to Claim 9,
Modified Zhu substantially discloses the method of claim 8, further comprising: 
controlling the vehicle is further based at least in part on the yield score meeting or exceeding the yield score threshold.  (See Figs. 5 - 6.  See Fig. 5 ~ 503.  See ¶0054.)
However, Zhu’s driver-intention based lane change assistance system for autonomous vehicles does not teach, or suggest, wherein it determines that the yield score meets or exceeds a yield score threshold.
Conversely, Zhang’s interactive external vehicle-user semiotic based communication system determines that the yield score meets or exceeds a yield score threshold.  (See Fig. 7, Col. 14, Lines 32 - 52, and Col. 19, Lines 11 - 19, and Col. 44, Lines 39 - 51.  In particular, Fig. 7. See Col. 14, Lines, 46 - 52, "Identifying the operational environment information may include... determining a correspondence 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Zhu’s driver-intention based lane change assistance system for autonomous vehicles with the machine-learned model that outputs a yield score having thresholds wherein it further indicates indicating a probability that the object is yielding to the autonomous vehicle, as taught by Zhang’s interactive external vehicle-user semiotic based communication system.  Motivation for combining the elements can include, but are not limited to: 1) facilitating increased or enhanced safety for autonomous driving vehicles to determine lane change timing, which poses the least disruption to vehicle occupants, and the surrounding environment; and 2) incorporating semiotic representations from pedestrians, and / or other dynamic objects into a machine-learned model that refines decision making for autonomous driving vehicles making lane changes.

As to Claim 12,
Modified Zhu substantially discloses the method of claim 6, further comprising: 
controlling the vehicle comprises controlling, based at least in part on the yield score being below the yield score threshold.  (See Figs. 5 - 6.  See Fig. 5 ~ 503.  See ¶0054.) 
However, Zhu’s driver-intention based lane change assistance system for autonomous vehicles does not teach, or suggest, wherein it, determines that the yield score is below a yield score threshold; and
the vehicle refrains from performing a lane change action.
Conversely, Zhang’s interactive external vehicle-user semiotic based communication system teaches wherein it, determines that the yield score is below a yield score threshold.  (See Tables 1 - 2, Col. 19, Lines 11 - 18, "The vehicle control action may be a 'Yield' vehicle control action for controlling the vehicle to traverse the vehicle transportation network, or a portion thereof, by controlling an acceleration unit, a braking unit, another velocity control unit, or combination of velocity control units, to slow the vehicle or otherwise control the vehicle to move at a speed within a defined threshold or range, which may be lower than or within a defined statutory speed limit."  See Col. 31, Lines 44 – 61.  See Figs. 4 – 6, Col. 38, Lines 9 -19, Lines 26 – 32, Col. 39, Lines 66 - 67 through Col. 40, Lines 1 – 2, Col. 41, Lines 59 - 67 through Col. 42, Lines 1 – 8, and Lines 40 - 46.  In particular, see Figs. 6. See Col. 38, Lines 26 - 32, "the HMI module 5006 may interpret a sequence of head and/or leg movements (e.g., pedestrian turning head towards the vehicle then looking down without moving the rest of the pedestrian's body) as an implicit acknowledgement to vehicle that the pedestrian is yielding the right of way to the vehicle."  See Col. 39, Lines 56 - 67 through Col. 40, Lines 1 - 2, "semiotic representation; and the response can be an expected response, can have a lowest degree of explicitness."  Emphasis added.)
Zhang further teaches wherein the vehicle refrains from performing a lane change action.  (See Col. 16, Lines 34 - 50, "The external object information may include aggregate information, such as information indicating a number, count, or cardinality of external objects within the operational environment, or may indicate an external object state for the operational environment... The external object information may include, for a respective external object, location information, kinetic, velocity, or motion, or imminent or expected kinetic, velocity, or motion, information, expected path information, information indicating whether the external object is a blocking object, which may prevent the vehicle or another external object from traversing a current or expected location of the blocking external object, a non-blocking object, which may prevent the vehicle from traversing and may allow some or all other external objects to traverse the current or expected location of the non-blocking external object, or any other information regarding the external object that may affect the operation of the vehicle within the operational environment."  Emphasis added.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Zhu’s driver-intention based lane change assistance system for autonomous vehicles with the machine-learned model that outputs a yield score having thresholds wherein it further indicates indicating a probability that the object is yielding to the autonomous vehicle, as taught by Zhang’s 

As to Claim 14,
Zhu is considered to disclose a non-transitory computer-readable medium storing instructions executable by a processor, wherein the instructions, when executed, cause the processor to perform operations (see Fig. 7, ¶0069 - ¶0070, and ¶0075.  In particular, see ¶0075, "Embodiments of the disclosure also relate to an apparatus for performing the operations herein. Such a computer program is stored in a non-transitory computer readable medium”) comprising: 
receiving, from a sensor of a vehicle, sensor data of an environment (see Fig. 6, ¶0019, ¶0021, and ¶0035 - ¶0036.  In particular, see ¶0021, "sensor system 115 includes, but it is not limited to... Radar unit 214 may represent a system that utilizes radio signals to sense objects within the local environment of the autonomous vehicle... LIDAR unit 215 may sense objects in the environment in which the autonomous vehicle is located using lasers... Cameras 211 may include one or more devices to capture images of the environment surrounding the autonomous vehicle”); 
determining, based at least in part on the sensor data, a presence of an object in the environment (see Fig. 6, and ¶0055 - ¶0057.  In particular, see Fig. 6 ~ 607.  See ¶0057, "if there is another vehicle quickly approaching from behind within the adjacent lane, the user intention may be considered as unintentional for lane changing as the other vehicle may collide with the ADV if lane changing occurs. Similarly, if there is another vehicle ahead of the ADV within the adjacent lane, but is moving at a much lower speed than the speed of the ADV, the user intention may be considered as unintentional as the ADV may collide with the other vehicle if it changes lane. Further, if the adjacent lane will merge with the current lane ahead, the user intention may be considered as unintentional because the adjacent lane will soon end up with the current lane”); 
determining, based at least in part on the sensor data, attribute data (see Fig. 2, and ¶0021, "in addition to sensing objects, radar unit 214 may additionally sense the speed and / or heading of the objects.  See ¶0035, "The computer vision system may use an object recognition algorithm, video tracking, and other computer vision techniques... can map an environment, track objects, and estimate the speed of objects, etc. Perception module 302 can also detect objects based on other sensors data provided by other sensors such as a radar and / or LIDAR."  Emphasis added); and controlling, based at least in part on a yield score, the vehicle to traverse the environment.  (See Figs. 5 - 6.  See Fig. 5 ~ 503.  See ¶0054, "operation 503, processing logic determines a user intention of the driver regarding whether the driver intends to change lane... If it is determined that the driver intends to change lane, in 
However, Zhu’s driver-intention based lane change assistance system for autonomous vehicles does not teach, or suggest, wherein it, inputs the attribute data into a machine-learned model; 
receiving, from the machine-learned model, a yield score indicating a probability of a yield action associated with the object. 
On the other hand, Yan’s vehicle lane change assistance system refined by passenger comfort score teaches inputting the attribute data into a machine-learned model (see Fig. 5 ~ 320 - 510.  

    PNG
    media_image3.png
    320
    569
    media_image3.png
    Greyscale

See Fig. 6 ~ 320 and 340, 610 – 620.  

    PNG
    media_image4.png
    450
    324
    media_image4.png
    Greyscale

See ¶0047, “if the ECU 100 determines that the passenger is comfortable ("YES" at step 330), instead of terminating the process, the ECU 100 continues to step 510. At step 510, the ECU 100 updates the mobile parameters stored on the mobile device 20 with the current lane change parameters used by the ECU 100. In other words, when the ECU 100 modifies the lane change parameters, the ECU 100 also modifies the mobile parameters of the mobile device 20 in a corresponding manner"); 

It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Zhu’s driver-intention based lane change assistance system for autonomous vehicles with the inter-vehicle distance, and distance - to - object determination; and attribute data input functionality, as taught by Yan’s vehicle lane change assistance system refined by passenger comfort score.  Motivation for combining the elements can include, but are not limited to: facilitating increased or enhanced safety for autonomous driving vehicles to determine lane change timing, 

Conversely, Zhang’s interactive external vehicle-user semiotic based communication system teaches receiving, from the machine-learned model, a yield score indicating a probability that the object is yielding to the autonomous vehicle.  (See Figs. 4 – 6, Col. 38, Lines 9 -19, Lines 26 – 32, Col. 39, Lines 66 - 67 through Col. 40, Lines 1 – 2, Col. 41, Lines 59 - 67 through Col. 42, Lines 1 – 8, and Lines 40 - 46.  In particular, see Fig. 6. 

    PNG
    media_image5.png
    630
    570
    media_image5.png
    Greyscale

See Col. 38, Lines 26 - 32, "the HMI module 5006 may interpret a sequence of head and/or leg movements (e.g., pedestrian turning head towards the vehicle then looking down without moving the rest of the pedestrian's body) as an implicit semiotic representation; and the response can be an expected response, such as a response that non-responsive to the first semiotic representation… responses can be ranked accordingly to an explicitness degree where an explicit response can have a highest degree of explicitness and a response of confusion or misunderstanding can have a lowest degree of explicitness."  Emphasis added.  See Col. 41, Lines 59 - 67 through Col. 42, Lines 1 - 8, "the process 6000 (such as via an HMI module, such as the HMI module 5006) may detect that the pedestrian is not moving and/or is moving in a direction that is inconsistent with crossing the road. For example, the pedestrian may be standing still. In another example, the pedestrian may look at, or toward, the AV and then look away, which the process 6000 may receive at 6400 as acknowledgements based on head orientation, gaze detection, or the like. As such, at 6500, the process 6000 controls process 6500 can, at 6510, output a second semiotic representation based on the acknowledgement.  For example, the second semiotic representation may communicate a message that may understood by the pedestrian to mean "it seems that you are not crossing; so, I will go."  See also Col. 42, Lines 40 - 46.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Zhu’s driver-intention based lane change assistance system for autonomous vehicles with the machine-learned model that outputs a yield score indicating a probability that the object is yielding to the autonomous vehicle, as taught by Zhang’s interactive external vehicle-user semiotic based communication system.  (See Col. 39, Lines 56 - 67 through Col. 40, Lines 1 – 2.  Motivation for 

As to Claim 16,
Modified Zhu substantially discloses the non-transitory computer-readable medium of claim 14 (see ¶0075), wherein, and the operations further comprising: 
determining second attribute data associated with a second time.  (See Fig. 2, and ¶0039 - ¶0041, In particular, see ¶0039 and 0041.  Zhu teaches a plurality of attribute data respective with time.)
However, Zhu’s driver-intention based lane change assistance system for autonomous vehicles does not teach, or suggest inputting the second attribute data into the machine-learned model.
On the contrary, Yan’s vehicle lane change assistance system refined by passenger comfort score teaches inputting the attribute data into a machine-learned model.  (See Fig. 5 ~ 320 - 510.  

    PNG
    media_image3.png
    320
    569
    media_image3.png
    Greyscale

See Fig. 6 ~ 320 and 340, 610 – 620.  

    PNG
    media_image4.png
    450
    324
    media_image4.png
    Greyscale

See ¶0047, “if the ECU 100 determines that the passenger is comfortable ("YES" at step 330), instead of terminating the process, the ECU 100 continues to step 510. At step 510, the ECU 100 updates the mobile parameters stored on the mobile device 20 with the current lane change parameters used by the ECU 100. In other words, when the ECU 100 modifies the lane change parameters, the ECU 100 also modifies the mobile parameters of the mobile device 20 in a corresponding manner"); 

It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Zhu’s driver-intention based lane change assistance system for autonomous vehicles with the inter-vehicle distance, and distance - to - object determination; and attribute data input functionality, as taught by Yan’s vehicle lane change assistance system refined by passenger comfort score.  Motivation for combining the elements can include, but are not limited to: facilitating increased or enhanced safety for autonomous driving vehicles to determine lane change timing, which poses the least disruption to vehicle occupants, and the surrounding environment.

As to Claim 17,
Modified Zhu substantially discloses the non-transitory computer-readable medium of claim 16 (see ¶0054), the operations further comprising: 
controlling the vehicle to perform a lane change indication (see Figs. 5 - 6.  See Fig. 5 ~ 503.  See ¶0054, "operation 503, processing logic determines a user intention of the driver regarding whether the driver intends to change lane... If it is determined that the driver intends to change lane, in operation 504, processing logic allows the ADV continuing to drift off the center line of the lane for possible lane changing or lane exiting”) that comprises at least one of: 
enabling a turn indicator, reducing a velocity of the vehicle, increasing the velocity of the vehicle, or controlling the vehicle to reduce a distance between the vehicle and a target lane.  (See ¶0039 - ¶0041.  In particular, see ¶0039.)

As to Claim 18,
Modified Zhu substantially discloses the non-transitory computer-readable medium of claim 14, the operations further comprising: 
controlling the vehicle comprises controlling the vehicle to perform the lane change action.  (See Figs. 5 - 6.  See Fig. 5 ~ 503.  See ¶0054.)
However, Zhu’s driver-intention based lane change assistance system for autonomous vehicles does not teach, or suggest determining that the yield score meets or exceeds a yield score threshold; and 
determining, based at least in part on determining that the yield score meets or exceeds the yield score threshold, a lane change action; wherein 
On the contrary, Zhang’s interactive external vehicle-user semiotic based communication system determining that the yield score meets or exceeds a yield score threshold (see Fig. 7, Col. 14, Lines 32 - 52, and Col. 19, Lines 11 - 19, and Col. 44, Lines 39 - 51.  In particular, Fig. 7. See Col. 14, Lines, 46 - 52, "Identifying the operational environment information may include... determining a correspondence between, for example, a measurement for a respective aspect of the operational environment and a corresponding Boolean value, such as by determining whether a 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Zhu’s driver-intention based lane change assistance system for autonomous vehicles with the machine-learned model that outputs a yield score having thresholds wherein it further indicates indicating a probability that the object is yielding to the autonomous vehicle, as taught by Zhang’s interactive external vehicle-user semiotic based communication system.  Motivation for combining the elements can include, but are not limited to: 1) facilitating increased or enhanced safety for autonomous driving vehicles to determine lane change timing, which poses the least disruption to vehicle occupants, and the surrounding environment; and 2) incorporating semiotic representations from pedestrians, and / or other dynamic objects into a machine-learned model that refines decision making for autonomous driving vehicles making lane changes.

Claims 4, 10 – 11, 15, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0071091 A1 to ZHU et al.  (herein after "Zhu") in view of U.S. Patent Application Publication No. 2018/0267557 A1 to YAN et al. (herein after "Yan"), in view of U.S. Patent No. 10,434,935 B1 to ZHANG et al. (herein after "Zhang"), and further in view of U.S. Patent Application Publication No. 2019/0377351 A1 to PHILLIPS et al. (herein after "Phillips").

As to Claim 4,
Modified Zhu substantially discloses the system of claim 1.
However, Zhu’s driver-intention based lane change assistance system for autonomous vehicles does not teach, or suggest, wherein, the operations further comprise: 
determining, based at least in part on the yield score, a cost associated with the lane change action; wherein 
controlling the autonomous vehicle is further based at least in part on the cost. 
Therefore, Phillips’ autonomous vehicle motion planning system for gridlock is introduced to combine with Zhu’s driver-intention based lane change assistance system for autonomous vehicles, in view of Yan and Zhang, to cure the gaps that Zhu has in disclosing the claimed invention.
Phillips’ work presents a motion planning system that solves gridlock as part of determining a motion plan for an autonomous vehicle (AV). In particular, a scenario 
Phillips’ autonomous vehicle motion planning system for gridlock solutions further teaches wherein, the operations further comprising: determining, based at least in part on the yield score, a cost associated with the lane change action (see Fig. 14, ¶0073, and ¶0085. In particular, see ¶0073" A route selector or other suitable processing component within the motion planning system can be configured to pick the best maneuver based at least in part on the score for each maneuver's best trajectory path (e.g., the low-cost trajectory path) and a relative urgency factor indicative of the relative need or preference of each maneuver (e.g., the urgency to lane change now versus staying in a current lane”); wherein controlling the autonomous vehicle is further based at least in part on the cost.  (See Figs. 17, 20, ¶0208 - ¶0219, and ¶0227 - ¶0228, and ¶0232.  In particular, see Fig. 17 ~ 1114. Fig. 20 ~ 1318. Fig. 22 ~ 1352. See ¶0218 - ¶0219, "method 1300 of scenario generation and related motion planning according to example embodiments... At 1302, a computing system can determine a multi-dimensional space for each phase of a plurality of different phases of a lane change maneuver."  See ¶0227, "At 1312, a computing system can determine a low-cost 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify Zhu’s driver-intention based lane change assistance system for autonomous vehicles with the cost determination associated with the lane change action, and subsequent control of the autonomous vehicle respective to that cost, as taught by Phillips autonomous vehicle motion planning system for gridlock.  Motivation for combining the elements can include, but are not limited to: facilitating increased or enhanced safety for autonomous driving vehicles to determine lane change timing, which poses the least disruption to vehicle occupants, and the surrounding environment.

As to Claim 10,
Modified Zhu substantially discloses the method of claim 6.

determines, based at least in part on the yield score, a predicted motion profile indicative of a predicted motion of the object; wherein 
controlling the vehicle is further based at least in part on the predicted motion profile.
On the other hand, Phillips’ autonomous vehicle motion planning system for gridlock teaches determining, based at least in part on the yield score, a predicted motion profile indicative of a predicted motion of the object (see Figs. 1 - 2, 23, ¶0034 - ¶0035, ¶0049, ¶0052, ¶0063, ¶0086, ¶0090, ¶0100 - ¶0101, ¶0126, ¶0131, and ¶0163    In particular, see Fig. 1 ~ 104.  See Fig. 8.  See ¶0039 - ¶0040. See ¶0163, "In considering how to generate constraint area 836 for second object 816, consider that second object 816 corresponds to a pedestrian B determined to be crossing lane 811 from right to left. Features describing the current state of second object 816 including a predicted trajectory can be used to determine that object 816 is going to enter the lane 811 at time t= 1, at which point object 816 will be considered a blocking object.”)
Phillips further teaches wherein it controls the vehicle, which is further based at least in part on the predicted motion profile.  (See Figs. 15, 17, 20, ¶0197 - ¶0201, ¶0208 - ¶0219, and ¶0227 - ¶0228, and ¶0232.  In particular, see Fig. 15.  See ¶0201, "Motion of the autonomous vehicle can ultimately be controlled based at least in part on the motion plan.")


As to Claim 11,
Modified Zhu substantially discloses the method of claim 10, further comprising: 
controlling the vehicle comprises controlling the vehicle to perform the lane change action (see Figs. 5 - 6.  See Fig. 5 ~ 503.  See ¶0054, "operation 503, processing logic determines a user intention of the driver regarding whether the driver intends to change lane... If it is determined that the driver intends to change lane, in operation 504, processing logic allows the ADV continuing to drift off the center line of the lane for possible lane changing or lane exiting”), and wherein 
the object is located in a target lane of the lane change action.  (see Figs. 5 - 6.  See Fig. 5 ~ 503.  See ¶0054 - ¶0057.)
However, Zhu’s driver-intention based lane change assistance system for autonomous vehicles does not teach, or suggest, wherein it
determines, based at least in part on the predicted motion profile, a lane change action.
Phillips’ autonomous vehicle motion planning system for gridlock teaches wherein it determines, based at least in part on the predicted motion profile, a lane change action.  (See Figs. 1 - 2, 23, ¶0034 - ¶0035, ¶0049, ¶0052, ¶0063, ¶0086, ¶0090, ¶0100 - ¶0101, ¶0126, ¶0131, and ¶0163    In particular, see Fig. 1 ~ 104.  See Fig. 8.  See Fig. 20 ~ 1302.  See ¶0039 - ¶0040. See ¶0163.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify Zhu’s driver-intention based lane change assistance system for autonomous vehicles with the motion profile predictions, as taught by Phillips’ autonomous vehicle motion planning system for gridlock.  Motivation for combining the elements can include, but are not limited to: facilitating increased or enhanced safety for autonomous driving vehicles to determine lane change timing, which poses the least disruption to vehicle occupants, and the surrounding environment.

As to Claim 15,
Modified Zhu substantially discloses the non-transitory computer-readable medium of claim 14.  (See ¶0075.)
However, Zhu’s driver-intention based lane change assistance system for autonomous vehicles does not teach, or suggest, wherein the sensor data comprises simulated sensor data, the environment is a simulated environment, and the vehicle is a simulated vehicle.
On the contrary, Phillips’ autonomous vehicle motion planning system for gridlock teaches wherein the sensor data comprises simulated sensor data, the environment is a simulated environment, and the vehicle is a simulated vehicle.  (See ¶0081, "supervised training techniques can be performed to train the model to determine a blocking decision based at least in part on the feature(s) associated with an object. For example, the machine-learned blocking classifier model can be trained based at least in part on driving log data annotated with blocking labels. The log data can include objects of interest that were perceived by an AV during real-world and / or simulated operation of the AV and a blocking label identifying objects of interest as blocking objects or non blocking objects."
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify Zhu’s driver-intention based lane change assistance system for autonomous vehicles with the vehicle simulation within a simulated environment in a machine-learning trained model, as taught by Phillips’ autonomous vehicle motion planning system for gridlock.  Motivation for combining the elements can include, but are not limited to: facilitating increased or enhanced safety for autonomous driving vehicles to determine lane change timing, which poses the least disruption to vehicle occupants, and the surrounding environment.

As to Claim 20,

However, Zhu’s driver-intention based lane change assistance system for autonomous vehicles does not teach, or suggest, wherein, the operations further comprise: 
determining, based at least in part on the yield score, a predicted motion profile indicative of a predicted motion of the object; wherein 
controlling the vehicle is further based at least in part on the predicted motion profile.
On the other hand, Phillips’ autonomous vehicle motion planning system for gridlock teaches determining, based at least in part on the yield score, a predicted motion profile indicative of a predicted motion of the object (see Figs. 1 - 2, 23, ¶0034 - ¶0035, ¶0049, ¶0052, ¶0063, ¶0086, ¶0090, ¶0100 - ¶0101, ¶0126, ¶0131, and ¶0163    In particular, see Fig. 1 ~ 104.  See Fig. 8.  See ¶0039 - ¶0040. See ¶0163, "In considering how to generate constraint area 836 for second object 816, consider that second object 816 corresponds to a pedestrian B determined to be crossing lane 811 from right to left. Features describing the current state of second object 816 including a predicted trajectory can be used to determine that object 816 is going to enter the lane 811 at time t= 1, at which point object 816 will be considered a blocking object.”)
Additionally Phillips teaches wherein it controls the vehicle, which is further based at least in part on the predicted motion profile.  (See Figs. 15, 17, 20, ¶0197 - ¶0201, ¶0208 - ¶0219, and ¶0227 - ¶0228, and ¶0232.  In particular, see Fig. 15.  See 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify Zhu’s driver-intention based lane change assistance system for autonomous vehicles with the cost determination associated with the lane change action, and subsequent control of the autonomous vehicle respective to that cost, as taught by Phillips’ autonomous vehicle motion planning system for gridlock.  Motivation for combining the elements can include, but are not limited to: facilitating increased or enhanced safety for autonomous driving vehicles to determine lane change timing, which poses the least disruption to vehicle occupants, and the surrounding environment.


Claims 13 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0071091 A1 to ZHU et al.  (herein after "Zhu") in view of U.S. Patent Application Publication No. 2018/0267557 A1 to YAN et al. (herein after "Yan"), in view of U.S. Patent No. 10,434,935 B1 to ZHANG et al. (herein after "Zhang"), and further in view of U.S. Patent Application Publication No. 2019/0384303 A1 to MUELLER et al. (herein after "Mueller").

As to Claim 13,
Modified Zhu substantially disclose the method of claim 6.
wherein the machine-learned model is trained 
based at least in part on training attribute data and ground truth attribute data indicative of a success of a lane change.
Therefore, Mueller’s behavior guided path planning system for autonomous vehicles is introduced to combine with Zhu’s driver-intention based lane change assistance system for autonomous vehicles, in view of Yan and Zhang, to cure the gaps that Zhu has in disclosing the claimed invention.

Mueller’s work presents a machine learning model—such as a deep neural network (DNN)—may be trained to use image data and/or other sensor data as inputs to generate two-dimensional or three-dimensional trajectory points in world space, a vehicle orientation, and/or a vehicle state. For example, sensor data that represents orientation, steering information, and/or speed of a vehicle may be collected and used to automatically generate a trajectory for use as ground truth data for training the DNN. Once deployed, the trajectory points, the vehicle orientation, and/or the vehicle state may be used by a control component (e.g., a vehicle controller) for controlling the vehicle through a physical environment. For example, the control component may use these outputs of the DNN to determine a control profile (e.g., steering, decelerating, and/or accelerating) specific to the vehicle for controlling the vehicle through the physical environment.

It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Zhu’s driver-intention based lane change assistance system for autonomous vehicles with the ground truth attribute data indicative of a successful lane change, as taught by Mueller’s behavior guided path planning system for autonomous vehicles.  Motivation for combining the elements can include, but are not limited to: facilitating increased or enhanced safety for autonomous driving vehicles to determine lane change timing, which poses the least disruption to vehicle occupants, and the surrounding environment.

As to Claim 19,
Modified Zhu substantially disclose the non-transitory computer-readable medium of claim 14.  (See ¶0075.)
However, Zhu’s driver-intention based lane change assistance system for autonomous vehicles does not teach, or suggest, wherein the machine-learned model is trained based at least in part on ground truth data, and wherein 
the ground truth data comprise ground truth attribute data and 
data associated with the ground truth attribute data indicative of a success of a lane change.
On the other hand, Mueller’s behavior guided path planning system for autonomous vehicles teaches wherein the machine-learned model is trained based at least in part on ground truth data (see ¶0007, and ¶0087.  In particular, see ¶0087, “annotations as ground truth data to train a machine learning model—such as the DNN(s) described herein—to compute trajectory points, a vehicle orientation (e.g., with respect to features of the environment, such as lane markings), and/or a vehicle state (e.g., with respect to a vehicle maneuver, such as a lane change, a turn, a merge, etc.”), and wherein the ground truth data comprise ground truth attribute data and data associated with the ground truth attribute data indicative of a success of a lane change. (See ¶0007, and ¶0087.  In particular, see ¶0087.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Zhu’s driver-intention based lane change assistance system for autonomous vehicles with the ground truth attribute data indicative of a successful lane change, as taught by Mueller’s behavior guided path planning system for autonomous vehicles.  Motivation for combining the elements can include, but are not limited to: facilitating increased or enhanced safety for autonomous driving vehicles to determine lane change timing, which poses the least disruption to vehicle occupants, and the surrounding environment.

Conclusion                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016, or you can alternatively reach Supervisor Thomas Black at (571) 272 - 6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661